UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:November 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Oak Ridge Dividend Growth Fund (Class A:ORDAX) (Class I:ORDNX) Oak Ridge Growth Opportunity Fund (Class A:OGOAX) (Class I:OGOIX) SEMI-ANNUAL REPORT November 30, 2013 Oak Ridge Dividend Growth Fund Oak Ridge Growth Opportunity Fund Each a series of the Investment Managers Series Trust Table of Contents Oak Ridge Dividend Growth Fund Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statement of Changes in Net Assets 6 Financial Highlights 7 Oak Ridge Growth Opportunity Fund Schedule of Investments 9 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 17 Supplemental Information 23 Expense Example 25 This report and the financial statements contained herein are provided for the general information of the shareholders of the Oak Ridge Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Oak Ridge Dividend Growth Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.9% COMMUNICATIONS – 3.8% Verizon Communications, Inc. $ CONSUMER DISCRETIONARY – 10.3% Home Depot, Inc. McDonald's Corp. 50 VF Corp. CONSUMER STAPLES – 15.2% Coca-Cola Co. CVS Caremark Corp. 66 Kraft Foods Group, Inc. Mondelez International, Inc. - Class A 86 PepsiCo, Inc. Procter & Gamble Co. ENERGY – 7.6% 95 Chevron Corp. Exxon Mobil Corp. FINANCIALS – 12.3% Aflac, Inc. 46 BlackRock, Inc. JPMorgan Chase & Co. HEALTH CARE – 11.5% Cardinal Health, Inc. Johnson & Johnson Roche Holding A.G. - ADR INDUSTRIALS – 16.4% Boeing Co. Emerson Electric Co. Illinois Tool Works, Inc. United Technologies Corp. MATERIALS – 2.7% 66 Praxair, Inc. TECHNOLOGY – 17.1% 27 Apple, Inc. 1 Oak Ridge Dividend Growth Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Automatic Data Processing, Inc. $ Intel Corp. Microsoft Corp. QUALCOMM, Inc. TOTAL COMMON STOCKS (Cost $266,833) SHORT-TERM INVESTMENTS – 6.9% Fidelity Institutional Government Portfolio, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $21,148) TOTAL INVESTMENTS – 103.8% (Cost $287,981) Liabilities in Excess of Other Assets – (3.8)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt See accompanying Notes to Financial Statements. 2 Oak Ridge Dividend Growth Fund SUMMARY OF INVESTMENTS As of November 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Technology 17.1% Industrials 16.4% Consumer Staples 15.2% Financials 12.3% Health Care 11.5% Consumer Discretionary 10.3% Energy 7.6% Communications 3.8% Materials 2.7% Total Common Stocks 96.9% Short-Term Investments 6.9% Total Investments 103.8% Liabilities in Excess of other assets (3.8)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 Oak Ridge Dividend Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2013 (Unaudited) Assets: Investments, at value (cost $287,981) $ Receivables: Dividends and interest Due from Advisor Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Shareholder Servicing fees (Note 7) Distribution fees - Class A (Note 6) 3 Auditing fees Transfer agent fees and expenses Fund accounting fees Administration fees Trustees' fees and expenses Custody fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* $ Maximum sales charge (5.75% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * No sales charge applies on investments of $500,000 or more, but a Contingent Deferred Sales Charge ("CDSC") of 1% will be imposed on certain redemptions of such shareswithin 12 months of the date of purchase. ** On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 4 Oak Ridge Dividend Growth Fund STATEMENT OF OPERATIONS For the Period June 28, 2013* through November 30, 2013 (Unaudited) Investment Income: Dividends $ Interest 1 Total investment income Expenses: Transfer agent fees and expenses Administration fees Fund accounting fees Offering costs Auditing fees Legal fees Trustees' fees and expenses Chief Compliance Officer fees Custody fees Shareholder reporting fees Miscellaneous Advisory fees Insurance fees Registration fees Shareholder Servicing fees (Note 7) Distribution fees - Class A (Note 6) 3 Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments: Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 5 Oak Ridge Dividend Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Period June 28, 2013* through November 30, 2013 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A - Class I ) Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A - Class I Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold: Class A Class I Shares reinvested: Class A - Class I 86 Net increase in capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 6 Oak Ridge Dividend Growth Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period June 28, 2013* through November 30, 2013 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total return2 %
